In a third-party action to recover under an indemnity agreement, the third-party defendant appeals from a judgment in favor of the third-party plaintiff entered after trial by the court without a jury. Appellant contends (1) that the agreement does not unequivocally express an intention to indemnify for the indemnitee’s own negligence, and (2) that the damages were not those arising out of, or in consequence of, the performance of the contract. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ. [11 Misc 2d 413.]